Title: From George Washington to William Phillips, 28 August 1780
From: Washington, George
To: Phillips, William


                        

                            
                            Sir
                            Head Qrs August 28th 1780.
                        
                        I have received the honor of Your Letter of the 23d Instant, and have duly observed it’s Contents.
                        I have no power to grant the permission You request in favor of the Convention Officers on parole in New
                            York, either as it respects them under your more general description, or the Four Gentlemen in whose behalf You more
                            particularly interest Yourself. The permission can only be granted by Congress. At the same time it is intirely in the
                            power of Sir Henry Clinton, to place the whole or any part of these Officers, and I should hope
                            he will do it, in a situation to make the visit they wish, by finally exchanging them for an equal number of their rank,
                            which I shall most readily consent to, whenever he is disposed to the measure, and against which it seems to me there can
                            be no greater Objection, than to his agreeing to their going to Europe on parole. In either case the separation from their
                            Men would be equal, which has been generally considered as a principal obstacle.
                        As to what you observe with respect to the Officers having a claim to the indulgence requested—I can only
                            say, that however desirous the Gentlemen may be of it, I might be disposed to grant it if I had authority, they cannot
                            ask it as a matter of right, in consequence of any thing transacted at Amboy between the Commissioners, or from the
                            applications on which they were permitted to go into New York. In the first case there was nothing definitive done
                            respecting the point, and in the second, the Officers will remember that their applications in most instances—and the
                            permissions in All, were meant to extend to New York & no farther, and I am certain that the Gentlemen will govern
                            themselves accordingly, however incautious or negligent the persons may have been who took written Engagements from them,
                            in not specifying the restriction; and also that You would not countenance in the most distant degree, a different
                            conduct. I have the honor to be with respect—Sir Your Most Obedt Servt
                        
                            G. W.
                        
                    